EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Schmidbauer on 07/19/2021.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, line 2, -- housing -- was inserted before "flange"
In Claim 1, line 6, "a closed" was deleted and replaced with -- the closed --
In Claim 1, line 11, "wherein the housing further comprises an interior rim, and" has been deleted and replaced with -- wherein the housing flange circumscribes the housing and comprises two sections connected at an angle forming an interior rim of the housing, -- 
In Claim 1, line 13, "along" has been deleted and replaced with -- on --
In Claim 1, line 14, "rim" was deleted and replaced with 
-- rim, and
	wherein the flap comprises a flap flange that engages the housing flange of the housing when in the closed position and a tapered portion extending downwardly from the flap flange such that the flap contacts the interior rim, covers the apertures, and inhibits airflow through the apertures in the closed position, and the apertures are exposed in the open position –
Claims 3 & 6 have been amended to depend upon Claim 1
In Claim 6, line 1, -- flap -- was inserted before "flange"
In Claim 6, line 2, -- housing -- was inserted before "flange"
In Claim 21, line 1 & Claim 22, line 1, "is" has been deleted and replaced with -- are --
In Claim 23, lines 2 & 3, both iterations of "along" have been deleted and replaced with -- on --
Claims 2, 5, 10-11 & 13-20 have been canceled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R. B. Schult/Examiner, Art Unit 3762